Entered: January 16th, 2019
                              Case 18-26784      Doc 12     Filed 01/16/19       Page 1 of 1
Signed: January 15th, 2019

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                    In re:   Case No.: 18−26784 − WIL       Chapter: 13

Ella Murphy
Debtor

                             ORDER DISMISSING CASE
            FOR FAILURE TO PAY ALL REQUIRED COURT FEES OR CHARGES
                AND NOTICE THAT AUTOMATIC STAY IS TERMINATED
 An Order on Application to Pay in Installments and Directing Debtor to Pay Filing Fee was entered in this case on
December 28, 2019 at docket entry NO. 28, directing the Debtor to pay the filing fee of $232,50 in full within
fourteen (14) days of the entry of the Order. Debtor(s) has not paid the overdue court fees or charges. It is, therefore,
by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that this case is DISMISSED; and it is further

ORDERED, that after charging the Trustee's allowed expenses, to the extent the Trustee holds funds that would
otherwise be returned to the Debtor(s), the Trustee shall first deduct and remit to the Clerk the amount of $ 232.50 for
unpaid filing and administrative fees; and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:    Debtor

       Attorney for Debtor − PRO SE
       Case Trustee − Nancy Spencer Grigsby

                                                    End of Order

15x29 (rev. 03/25/2016) − yoliver
